DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.
Claim Interpretation
Recitation to “each insert,” “insert” or “inserts” is interpreted as being of the plurality of triangular inserts.
Claim Objections
Claim 22 is objected to because of the following informalities: (a) the word “the” after the phrase “in front of” in Line 1 should be deleted; and (b) the word “the” after the word “each” in Line 3 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 2, 3, 6, 8, 11-14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 recites “each of the . . . cutting inserts is axially spaced from a corresponding cutting edge of any of the plurality of triangular cutting inserts of a different of the at least two radial planes” in Lines 15-17.  It is unclear what constitutes a corresponding cutting edge of any other of the cutting inserts of a different radial plane of the at least two radial planes.  Also, the term “different” should be defined further (e.g., “a different radial plane”) because it currently is not explicit as to what the term “different” references.  Appropriate correction required.
Claim 21 recites “mounted radially” in Line 14.  The metes and bounds of the phrase are not clearly delineated.  Appropriate clarification required.
Claim 22 recites “a twist angle, which is selected so that the chip spaces of the mutually closest triangular inserts arranged in adjacent planes of the at least two radial planes overlap in the circumferential direction.”  It is unclear if this is meant to be a circumferential direction overlap as recited in the claim or an overlap in the helical direction (both axial and circumferential components) as disclosed.  Appropriate clarification required.
Claim 6 recites “the axial spacing of the at least two different radial planes” in Line 2.  The claim lacks sufficient antecedent basis for this limitation.  Appropriate correction required.
Claim 6 recites “an integral multiple” in Line 2.  The metes and bounds of this limitation are not clearly delineated.  Appropriate correction required.
Claim 16 recites to “a peripherally extending web provided in a region between the plurality of seats and chips spaces” in Lines 1-2.  It is not if how a web is considered between the plurality of seats and chips spaces.  The scope of the limitation is uncertain because the claim 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 2, 3, 6, 8, 11, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haneuma et al. (JP 07-266121 A) in view of Stashko (US Patent No. 4,648,755).
(Claims 21, 22, 2 and 18) Haneuma et al. (“Haneuma”) discloses a thread milling cutter that includes a main body having a shank (1), a cutting portion arranged for cutting threads (Fig. 4), the cutting portion having a cylindrical shape (Fig. 4), an axis of rotation (solid axial line in annotated Fig. 4 below), a plurality of seats (seating inserts 3); a plurality of triangular cutting inserts (3; Figs. 4, 5), and a plurality of cutting teeth.  Each of the plurality of triangular cutting inserts includes cutting corners (8).  Each of the plurality of cutting teeth is formed by a respective cutting corner (8).  Each cutting corner is defined by a cutting edge (Figs. 4, 5; Translation ¶¶ 0020-0022).  Each of the triangular cutting inserts are mounted radially (i.e., a radial direction) in a respective one of the plurality of seats and includes a rake face (face facing direction of rotation), in a plan view of the rake face, each of the plurality of triangular cutting inserts have a shape of an equilateral triangle (Fig. 4).
The plurality of triangular cutting inserts are spaced in a circumferential direction and arranged on the cutting portion in at least two different radial planes (radial planes represented as dashed lines in annotated Fig. 4 below) such that each cutting edge of each of the plurality of triangular cutting inserts is axially spaced from a corresponding cutting edge of any of the plurality of triangular cutting inserts of a different of the at least two radial planes (annotated Fig. 4 shows that the cutting edges of inserts of one radial plane are axially spaced from cutting edges of the inserts of the other radial plane).  The at least two different radial planes extend perpendicularly to the axis of rotation (annotated Fig. 4 below).
In front of the respective rake faces of each of the plurality of triangular cutting inserts, chip spaces (5; Fig. 4) are formed by cavities in each the respective seat.  The chip spaces are set back radially with respect to a cylindrical envelope of the cutting portion (Fig. 4(b)).  The chip spaces are selected so that the chip spaces of the mutually closest triangular cutting inserts arranged in adjacent planes of the at least two radial planes overlap in the circumferential direction (Fig. 4).  The triangular cutting inserts in each of the at least two radial planes form a row of inserts in each plane (Fig. 4).  Haneuma does not explicitly disclose inserts in one row of inserts are three inserts on the same cutting circle in one of the at least two different radial planes or an offset in the circumferential direction of mutually closest triangular cutting inserts of adjacent planes of the at least two radial planes corresponds to a twist angle, which is selected so that the chip spaces of the mutually closest triangular cutting inserts arranged in adjacent planes of the at least two radial planes overlap in the circumferential direction.  While one insert in each of the radial planes is spaced approximately 180 degrees circumferentially from another insert in a different plane, the Haneuma reference does not explicitly disclose each of the plurality of 

    PNG
    media_image1.png
    501
    543
    media_image1.png
    Greyscale

Stashko discloses each of the plurality of triangular cutting inserts are circumferentially offset with respect to any other of the plurality of triangular cutting inserts (Fig. 1).  The inserts in one row of inserts are three inserts on the same cutting circle in one of the at least two different radial planes (Fig. 1; Col. 2, Lines 40-45).  The offset in the circumferential direction of mutually closest triangular cutting inserts of adjacent planes of the at least two radial planes corresponds to a twist angle, which is selected so that the chip spaces of the mutually closest triangular cutting inserts arranged in adjacent planes of the at least two radial planes overlap in the circumferential direction (Fig. 1).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to modify the cutter disclosed in Haneuma with the circumferential offset between axially spaced cutting inserts and a third axial column of cutting inserts such that three cutting inserts respectively arranged on a same rotational circle in one of the at least two radial planes and a twist angle of the columns as suggested by Stashko in order to improve cutting efficiency, chip evacuation while cutting hard materials and/or reduce vibration/resonance during cutting by staggering the cutting edges circumferentially (i.e., not all cutting inserts of a given column hitting the workpiece at the same location at the same time).
(Claim 3) The at least two different radial planes include at least three different radial planes, each of the triangular cutting inserts being arranged in a respective one of the at least three different radial planes (Haneuma annotated Fig. 4 above).
(Claim 6) The spacing of the at least two radial planes is an integral multiple of one or more standard thread pitches.  Again, there is no requirement for the location of the planes relative to certain portions of the inserts.  Thus, the imaginary planes are arbitrary and a standard pitch is known (Applicant Admitted Prior Art).  In the event that Applicant traverses this interpretation, it is worth noting that the spacing between the at least two radial planes (really the cutting inserts within those respective planes) is a result-effective variable because it impacts the shape transferred to the workpiece and the forces acting on the tool.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutter disclosed in Haneuma with axial spacing between the at least two radial planes as claimed in order to optimize the spacing in order to obtain a specific shape on the workpiece and/or in order to optimize forces acting on the cutter.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 8) The tips of the cutting corners are rounded (Haneuma Figs. 4, 5).
(Claim 11) Haneuma discloses an indexable cutting insert (Figs. 4, 5).  Additionally, the reference discloses a double-sided and indexable insert in Figures 2 and 3.  While the inserts illustrated in Figures 4 and 5 are not explicitly disclosed as being double-sided cutting inserts, there is suggestion in the reference that the cutting inserts are both indexable and double-sided (i.e., reversible).  Examiner takes Official Notice that double-sided cutting inserts are well-
(Claim 12) The cutting corners each form a tip (Haneuma 8).  In the plan view of the rake face, the tips of the cutting corners of the triangular cutting inserts are rounded or trimmed back (Haneuma Figs. 4, 5) so that the corners correspond to the shape of a thread.
(Claim 16) The milling cutter further includes a peripherally extending web provided in a region between the insert seats and chip spaces on the outside of the cutting portion (Fig. 4).  That is, the web has no other claimed structure than being the strip of material between the inserts and chip spaces (presumably of each respective column).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haneuma et al. (JP 07-266121 A) in view of Stashko (US Patent No. 4,648,755) further in view of Morgulis (EP 2213399 A1).
The insert seat has a seat face arranged to accommodate a contact face of the cutting insert that is opposite to a respective rake face (Fig. 4).  Yet, Haneuma does not explicitly disclose the seat face having a seat face portion extending radially outward from the cutting portion or the seat face portion being formed by an end face of a ridge, which extends circumferentially in the radial plane and which is interrupted only in a region of the seats and the chip spaces.
Morgulis discloses an insert seat having a seat face for a contact face of the cutting insert that is opposite to the rake face, wherein the seat face has a seat face portion extending radially outward from the cutting portion (Fig. 2).  The seat face portion is formed by an end face .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haneuma et al. (JP 07-266121 A) in view of Stashko (US Patent No. 4,648,755) further in view of Otsuka (US Pub. No. 2017/0189974 A1).
Hanuema does not explicitly disclose coolant holes.
Otsuka discloses coolant ports (29) opening into a rear side of the web extending between the inserts and chip spaces, the port arranged to discharge coolant.  At a time prior to filing it would have been obvious to modify the seats and body of the milling cutter disclosed in Haneuma with coolant ports as suggested by Otsuka in order to provide coolant to the cutting areas.
Claims 21, 22 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haneuma et al. (JP 07-266121 A) in view of Staedt et al. (US Pub. No. 2007/0243030 A1).
(Claims 21, 22 and 18) Haneuma et al. (“Haneuma”) discloses a thread milling cutter that includes a main body having a shank (1), a cutting portion arranged for cutting threads (Fig. 4), the cutting portion having a cylindrical shape (Fig. 4), an axis of rotation (solid axial line in annotated Fig. 4 below), a plurality of seats (seating inserts 3); a plurality of triangular cutting inserts (3; Figs. 4, 5), and a plurality of cutting teeth.  Each of the plurality of triangular cutting inserts includes cutting corners (8).  Each of the plurality of cutting teeth is formed by a respective cutting corner (8).  Each cutting corner is defined by a cutting edge (Figs. 4, 5; 
The plurality of triangular cutting inserts are spaced in a circumferential direction and arranged on the cutting portion in at least two different radial planes (radial planes represented as dashed lines in annotated Fig. 4 below) such that each cutting edge of each of the plurality of triangular cutting inserts is axially spaced from a corresponding cutting edge of any of the plurality of triangular cutting inserts of a different of the at least two radial planes (annotated Fig. 4 shows that the cutting edges of inserts of one radial plane are axially spaced from cutting edges of the inserts of the other radial plane).  The at least two different radial planes extend perpendicularly to the axis of rotation (annotated Fig. 4 below).
In front of the respective rake faces of each of the plurality of triangular cutting inserts, chip spaces (5; Fig. 4) are formed by cavities in each the respective seat.  The chip spaces are set back radially with respect to a cylindrical envelope of the cutting portion (Fig. 4(b)).  The triangular cutting inserts in each of the at least two radial planes form a row of inserts in each plane (Fig. 4).  Haneuma does not explicitly disclose an offset in the circumferential direction of mutually closest triangular cutting inserts of adjacent planes of the at least two radial planes corresponds to a twist angle, which is selected so that the chip spaces of the mutually closest triangular cutting inserts arranged in adjacent planes of the at least two radial planes overlap in the circumferential direction.  While one insert in each of the radial planes is spaced approximately 180 degrees circumferentially from another insert in a different plane, the Haneuma reference does not explicitly disclose each of the plurality of triangular cutting inserts 

    PNG
    media_image1.png
    501
    543
    media_image1.png
    Greyscale

Staedt et al. (“Staedt”) discloses a plurality of triangular cutting teeth being circumferentially offset with respect to any other of the plurality of triangular cutting inserts (Figs. 1, 2).  The offset in the circumferential direction of mutually closest triangular cutting teeth of adjacent planes of the at least two radial planes corresponds to a twist angle, which is selected so that chip spaces of the mutually closest triangular cutting teeth arranged in adjacent planes of the at least two radial planes overlap in the circumferential direction (Figs. 1, 2).  At a time prior to filing it would have been obvious to a person having ordinary skill in the art to modify the cutter disclosed in Haneuma with the circumferential offset between axially spaced cutting teeth and a twist angle of the columns as suggested by Staedt in order to improve chip evacuation while cutting hard materials and/or reduce vibration/resonance during cutting by staggering the cutting edges circumferentially (i.e., not all cutting inserts of a given column hitting the workpiece at the same location at the same time).  See (Staedt ¶ 0002) (disclosing “[h]elical thread mills provide for improved chip control and chip evacuation”).

Claims 21, 22, 2, 3, 6, 8, 11, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haneuma et al. (JP 07-266121 A) in view of Mimatic (DE 202013105739 U1).
(Claims 21, 22, 2 and 18) Haneuma et al. (“Haneuma”) discloses a thread milling cutter that includes a main body having a shank (1), a cutting portion arranged for cutting threads (Fig. 4), the cutting portion having a cylindrical shape (Fig. 4), an axis of rotation (solid axial line in annotated Fig. 4 below), a plurality of seats (seating inserts 3); a plurality of triangular cutting inserts (3; Figs. 4, 5), and a plurality of cutting teeth.  Each of the plurality of triangular cutting inserts includes cutting corners (8).  Each of the plurality of cutting teeth is formed by a respective cutting corner (8).  Each cutting corner is defined by a cutting edge (Figs. 4, 5; Translation ¶¶ 0020-0022).  Each of the triangular cutting inserts are mounted radially (i.e., a radial direction) in a respective one of the plurality of seats and includes a rake face (face facing direction of rotation), in a plan view of the rake face, each of the plurality of triangular cutting inserts have a shape of an equilateral triangle (Fig. 4).
The plurality of triangular cutting inserts are spaced in a circumferential direction and arranged on the cutting portion in at least two different radial planes (radial planes represented as dashed lines in annotated Fig. 4 below) such that each cutting edge of each of the plurality of triangular cutting inserts is axially spaced from a corresponding cutting edge of any of the plurality of triangular cutting inserts of a different of the at least two radial planes (annotated Fig. 4 shows that the cutting edges of inserts of one radial plane are axially spaced from cutting edges of the inserts of the other radial plane).  The at least two different radial planes extend perpendicularly to the axis of rotation (annotated Fig. 4 below).
In front of the respective rake faces of each of the plurality of triangular cutting inserts, chip spaces (5; Fig. 4) are formed by cavities in each the respective seat.  The chip spaces are set 

    PNG
    media_image1.png
    501
    543
    media_image1.png
    Greyscale

Mimatic discloses each of the plurality of triangular cutting teeth being circumferentially offset with respect to any other of the plurality of triangular cutting teeth (Figs. 1-3).  The cutting teeth in one row of inserts are three in number on the same cutting circle in one of the at least 
(Claim 3) The at least two different radial planes include at least three different radial planes, each of the triangular cutting inserts being arranged in a respective one of the at least three different radial planes (Haneuma annotated Fig. 4 above).
(Claim 6) The spacing of the at least two radial planes is an integral multiple of one or more standard thread pitches.  Again, there is no requirement for the location of the planes relative to certain portions of the inserts.  Thus, the imaginary planes are arbitrary and a standard pitch is known (Applicant Admitted Prior Art).  In the event that Applicant traverses this interpretation, it is worth noting that the spacing between the at least two radial planes (really the cutting inserts within those respective planes) is a result-effective variable because it impacts the shape transferred to the workpiece and the forces acting on the tool.  At a time prior to filing it See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
(Claim 8) The tips of the cutting corners are rounded (Haneuma Figs. 4, 5).
(Claim 11) Haneuma discloses an indexable cutting insert (Figs. 4, 5).  Additionally, the reference discloses a double-sided and indexable insert in Figures 2 and 3.  While the inserts illustrated in Figures 4 and 5 are not explicitly disclosed as being double-sided cutting inserts, there is suggestion in the reference that the cutting inserts are both indexable and double-sided (i.e., reversible).  Examiner takes Official Notice that double-sided cutting inserts are well-known in the prior art.  Thus,, at a time prior to filing it would have been obvious to modify the cutting inserts disclosed in Haneuma to be double-sided as is well-known and suggested by the other embodiments therein for the purpose of increasing the number of usable cutting edges on each insert.
(Claim 12) The cutting corners each form a tip (Haneuma 8).  In the plan view of the rake face, the tips of the cutting corners of the triangular cutting inserts are rounded or trimmed back (Haneuma Figs. 4, 5) so that the corners correspond to the shape of a thread.
(Claim 16) The milling cutter further includes a peripherally extending web provided in a region between the insert seats and chip spaces on the outside of the cutting portion (Fig. 4).  .
Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  Applicant argues that one of ordinary skill would not be motivated to modify the Hanuema cutting tool with helically aligned seats as those disclosed in the teaching reference, Stashko.  In particular, Applicant contends that while both Haneuma and Stashko disclose milling cutters, the references are not from the same field because they do not both cut threads. Furthermore, it appears Applicant is suggesting that because the tool in Stashko is not a thread milling tool and the inserts overlap in the axial direction, one of ordinary skill would not consider the helical development of the seats in that reference.  Moreover, Applicant argues that if the helical arrangement of inserts and chips spaces was applied to Haneuma, then no groove would cut because one of ordinary skill would apparently need to stack the inserts in the manner of the Stashko reference.  This leads applicant to refer to the modified device as inoperable and without suggestion in the prior art for modifying Haneuma.  Applicant also argues that the Stashko reference fails to disclose inserts in different radial planes.  Examiner disagrees.
First, the Stashko reference is within the field of art in that it is a milling cutter.  The Office will not accept a position that milling tools of various types, such as those performing planing, facing, shoulder milling, etc., would not be considered to be in a related field.  One of ordinary skill in the art would consider teachings within the field of milling tools, not merely a narrow focus on tools that cut threads.  Second, the teaching taken from the Stashko reference to modify the Haneuma reference is only the helical arrangement of the inserts such that there is a circumferential offset between the inserts in the manner claimed.  The helical development 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722